Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This office action is responsive to amendment filed on 07/08/2022. Claims 1, 9, and 17 are amended. Claims 1-20 are pending examination.
	

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim(s) 1 is/are drawn to method (i.e., a process), claim(s) 9 is/are drawn to a system (i.e., a machine/manufacture), and claim(s) 17 is/are drawn to non-transitory computer readable medium (i.e., a machine/manufacture). As such, claims 1, 9, and 17 is/are drawn to one of the statutory categories of invention.
Claims 1-20 are directed to generating an enhanced user interface for displaying a feed video reviews that includes verified video reviews. Specifically, the claims recite li receiving, from a client device associated with a user, a request to publish a video review of a first item, the request including a video review generated by the client device, the video review a description of the first item and an identifier of the first item, determining that the identifier of the first item is associated with a user account corresponding to the user; verifying, using one or more hardware processors, that the user previously purchased the first item based on the identifier of the first item being included in transaction data associated with the user account; and in response to the request to publish the video review of the first item, causing, based on the verifying that the user previously purchased the first item, display of the video review as a verified video review in a video thumbnail display format representing content data of the verified video review of the first item in a user interface of the client device the verified video review of the first item being associated with a link to facilitate purchasing of a recommended item that is different from the first item, the recommended ttem corresponding to a clothing type of the first item, which is grouped within the Methods Of Organizing Human Activity and is similar to the concept of (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors business relations) grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as client device, hardware processors, system, machine-readable medium merely use(s) a computer as a tool to perform an abstract idea and/or generally link(s) the use of a judicial exception to a particular technological environment. Specifically, the client device, hardware processors, system, machine-readable medium perform(s) the steps or functions of receiving, from a client device associated with a user, a request to publish a video review of a first item, the request including a video review generated by the client device, the video review a description of the first item and an identifier of the first item, determining that the identifier of the first item is associated with a user account corresponding to the user; verifying, using one or more hardware processors, that the user previously purchased the first item based on the identifier of the first item being included in transaction data associated with the user account; and in response to the request to publish the video review of the first item, causing, based on the verifying that the user previously purchased the first item, display of the video review as a verified video review in a video thumbnail display format representing content data of the verified video review of the first item in a user interface of the client device the verified video review of the first item being associated with a link to facilitate purchasing of a recommended item that is different from the first item, the recommended ttem corresponding to a clothing type of the first item. The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a client device, hardware processors, system, machine-readable medium to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of generating an enhanced user interface for displaying a feed video reviews that includes verified video reviews. As discussed above, taking the claim elements separately, the client device, hardware processors, system, machine-readable medium perform(s) the steps or functions of receiving, from a client device associated with a user, a request to publish a video review of a first item, the request including a video review generated by the client device, the video review a description of the first item and an identifier of the first item, determining that the identifier of the first item is associated with a user account corresponding to the user; verifying, using one or more hardware processors, that the user previously purchased the first item based on the identifier of the first item being included in transaction data associated with the user account; and in response to the request to publish the video review of the first item, causing, based on the verifying that the user previously purchased the first item, display of the video review as a verified video review in a video thumbnail display format representing content data of the verified video review of the first item in a user interface of the client device the verified video review of the first item being associated with a link to facilitate purchasing of a recommended item that is different from the first item, the recommended ttem corresponding to a clothing type of the first item. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of generating an enhanced user interface for displaying a feed video reviews that includes verified video reviews. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
As for dependent claims 2-8, 10-16, and 18-20 further describe the abstract idea of generating an enhanced user interface for displaying a feed video reviews that includes verified video reviews. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.
	

3.	The prior art of record does not teach neither singly nor in combination the limitations of claims 1-20.

Pertinent Art
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reference#US20150235264A1 teaches similar invention which describes The present disclosure allows for automatic detection of an entity referenced in a video and presentation of a purchasable item associated with the identified entity to a user viewing the video. A method may include evaluating a video using one or more entity analysis techniques and identifying an entity associated with the video based on the evaluation. Next, one or more purchasable items associated with the entity may be identified. A first purchasable item may be selected from among the one or more purchasable items based on a user history associated with a user and the selected first purchasable item may be presented to the user during playback of the video. 
As another example, a popular make-up blog may include a new video in which three new make-up products are reviewed. The video may be evaluated based on an entity analysis technique. As a result of the entity analysis, three different entities referenced in the video may be identified such as Brand A blush, Brand B eye shadow, and Brand C eyeliner. Next, a purchasable item associated with each of the entities may be identified. For example, a purchasable item associated with Brand A blush may be Brand A blush that is purchasable from a beauty store that sells the Brand A blush referenced in the video. A purchasable item associated with Brand B eye shadow may be a link to Brand B's website where a user may be able to purchase the Brand B eye shadow referenced in the video or other products by Brand B. A purchasable item associated with Brand C eyeliner may be a link to purchase the Brand C eyeliner from an online retailer. Based on a user history associated with the user viewing the video, it may be determined that the user has not previously purchased any of the products referenced in the video. As a result, all three purchasable items may be selected and presented to the user, while viewing the make-up review video, at the respective point in time in the video at which each of the products are referenced.

	
NPL Reference
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The NPL “Google Research: 55% of Consumers Use Videos for Purchase Decisions” describes “Google research shows that 55% of consumers use online videos for shopping research. Google suggests that video marketing is a good way to reach consumers.
According to Google’s article:
“For more and more shoppers, video is becoming indispensable when they’re ready to buy. In fact, more than 55% of shoppers globally say they use online video while actually shopping in-store.”
Google listed three ways online video influences shoppers
1. Video as a Shopping List
People will refer to a video to be reminded of items they need to purchase, such as ingredients or tools they need to complete a project.
2. Gives People Confidence & Feel Informed
This is a reference to research on technical issues related to Your Money or Your Life, such as learning about automobile repairs and being able to approach a situation with more insight and knowledge.
3. Video Reviews Influence Purchase Decisions
Video reviews are product reviews. Do you use YouTube to watch product reviews? I certainly do”.

Response to Arguments
6.	Applicant's arguments filed 07/08/2022 have been fully considered but they are not persuasive. 
A.	Applicant argues that the claims are not directed to a judicial exception under Step 2A Prong One.	As for Step 2A Prong One, of the Abstract idea is directed towards the abstract idea of generating an enhanced user interface for displaying a feed video reviews that includes verified video reviews which is grouped within the Methods Of Organizing Human Activity and is similar to the concept of (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors business relations) grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
	As for Step 2A Prong Two, the claim limitations do not include additional elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, and the claim is not more than a drafting effort designed to monopolize the judicial exception and the claim limitation simply describe the abstract idea. The limitation directed to generating an enhanced user interface for displaying a feed video reviews that includes verified video reviews does not add technical improvement to the abstract idea. The recitations to “client device, hardware processors, system, machine-readable medium” perform(s) the steps or functions of receiving, from a client device associated with a user, a request to publish a video review of a first item, the request including a video review generated by the client device, the video review a description of the first item and an identifier of the first item, determining that the identifier of the first item is associated with a user account corresponding to the user; verifying, using one or more hardware processors, that the user previously purchased the first item based on the identifier of the first item being included in transaction data associated with the user account; and in response to the request to publish the video review of the first item, causing, based on the verifying that the user previously purchased the first item, display of the video review as a verified video review in a video thumbnail display format representing content data of the verified video review of the first item in a user interface of the client device the verified video review of the first item being associated with a link to facilitate purchasing of a recommended item that is different from the first item, the recommended ttem corresponding to a clothing type of the first item. The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
	As for Step 2B, The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the limitation directed to generating an enhanced user interface for displaying a feed video reviews that includes verified video reviews does not add significantly more to the abstract idea. Furthermore, using well-known computer functions to execute an abstract idea does not constitute significantly more. The recitations to “client device, hardware processors, system, machine-readable medium” are generically recited computer structure. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of generating an enhanced user interface for displaying a feed video reviews that includes verified video reviews. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK ELCHANTI whose telephone number is (571) 272-9638.  The examiner can normally be reached on Flex Mon - Thur 7-7:00 and Fri 7-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAREK ELCHANTI/Primary Examiner, Art Unit 3621